
	
		II
		112th CONGRESS
		2d Session
		S. 2084
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Ms. Snowe (for herself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Transportation to establish
		  accelerated licensing procedures to assist veterans to acquire commercial
		  driver's licenses, and for other purposes.
	
	
		1.Program to assist veterans to
			 acquire commercial driver's licenses
			(a)DefinitionsIn
			 this section:
				(1)Commercial
			 driver's licenseThe term commercial driver's
			 license has the meaning given that term in section 31301 of title 49,
			 United States Code.
				(2)StateThe
			 term State has the meaning given that term in such section.
				(3)VeteranThe
			 term veteran has the meaning given that term in section 101 of
			 title 38, United States Code.
				(b)EstablishmentNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Transportation, in consultation with the Secretary of Defense and in
			 cooperation with the States, shall establish accelerated licensing procedures
			 to assist veterans to acquire commercial driver's licenses.
			(c)Accelerated
			 licensing proceduresThe procedures established under subsection
			 (b) shall be designed to be applicable to any veteran who—
				(1)is attempting to
			 acquire a commercial driver's license; and
				(2)obtained, during
			 military service, driving experience that, in the determination of the
			 Secretary of Transportation, makes the use of accelerated licensing procedures
			 appropriate.
				
